DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
after performing the plasma etching process, etching the first mask layer using the patterned second mask layer; and etching the dielectric layer using the first mask layer to form openings in the dielectric layer.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, after performing the plasma etching process, etching the 

The following is a statement of reasons for allowance for claim 10. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein the first angle is between 10 degrees and 80 degrees; and directing ions in a second direction toward second sidewalls of the patterned second dielectric layer, wherein the second sidewalls are opposite the first sidewalls, wherein the second direction has the first angle with respect to a major surface of the substrate; and after performing the plasma etching process, etching the first dielectric layer using the patterned second dielectric layer as an etch mask.” as recited in claim 10 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, wherein the first angle is between 10 degrees and 80 degrees; and directing ions in a second direction toward second sidewalls of the patterned second dielectric layer, wherein the second sidewalls are opposite the first sidewalls, wherein the second direction has the first angle with respect to a major surface of the substrate; and after performing the plasma etching process, etching the first dielectric layer using the patterned second dielectric layer as an etch mask. Hence, Claim#10 is allowable.

The following is a statement of reasons for allowance for claim 16
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
-	wherein the third sidewalls have surfaces approximately perpendicular to surfaces of the first sidewalls; performing an etching process to etch first sidewalls, second sidewalls, and third sidewalls of the first mask layer, wherein the first sidewalls and the second sidewalls are etched more than the third sidewalls, and wherein portions of the second mask layer remain on the first mask layer during the etching process.” as recited in claim 16 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, wherein the third sidewalls have surfaces approximately perpendicular to surfaces of the first sidewalls; performing an etching process to etch first sidewalls, second sidewalls, and third sidewalls of the first mask layer, wherein the first sidewalls and the second sidewalls are etched more than the third sidewalls, and wherein portions of the second mask layer remain on the first mask layer during the etching process. Hence, Claim#16 is allowable.

The most relevant prior art of references Lee et al. (US PGpub: 2013/0196481 A1), in FIG. 1-17, in view of in view of Wang; Shiang-Bau (US PGpub: 2012/0205746 A1), in 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 10 and 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1, 10 and 17 are deemed patentable over the prior art.
Claims 2-9, 11-15 & 17-20 are allowed as those inherit the allowable subject matter from claim 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828